Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Claims 51-70 are pending.  Claims 51-61, 63 and 65-70 are the subject of this NON-FINAL Office Action.  Claims 62 and 64 are withdrawn.  This is the first action on the merits.

Election/Restrictions
Applicant’s election of filter configured to remove a cell from a biological fluid sample and primer detection reagent without traverse in the Reply filed 07/25/2022 is acknowledged.  Thus, claims 62 and 64 are withdrawn pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions and nonelected species, there being no allowable generic or linking claim. 
Thus, the requirement for election of species is hereby made FINAL.

Claim Rejection - 35 USC § 112 – Written Description
	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 51-61, 63 and 65-70 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the full scope of the claimed invention. 
The specification fails to demonstrate possession of a single device with both a filter and a primer as elected.  Claim 1 states “[a] device comprising: a) a sample purifier for removing a cell from a biological fluid sample to produce a cell-depleted sample [elected filter]; and b) at least one of a detection reagent and a signal detector for detecting a plurality of cell-free DNA fragments in the cell-depleted sample [elected primer].”  Yet, the specification only discloses a device for separating blood plasma from cells 9intended for yielding cfDNA) separate from the detection and amplification of cfDNA (using recombinase polymerase amplification (RPA)) (see Examples 1-3, Figs. 7, 9-10 for example).  Paragraphs 0330-31 make clear that “[t]he PES membrane containing the plasma is transferred into an Eppendorf tube (0.5ml) and 100μl of elution buffer are added (elution buffer can be H20, EB buffer (QGEN), PBS, TE or others suitable for subsequent molecular analysis)” and “[a]fter elution of the DNA from the membrane, the buffer, containing the eluted cfDNA, is used directly in a molecular amplification reaction.”  In fact, [a]mplification of eluted cfDNA and detection of a resulting amplification product is carried out according to a method in described in [sic] Example 3” which uses tubes separate from the filter device.  The specification never discloses a single device with both a filter and a primer as elected, much less sample purifier for removing a cell from a biological fluid sample to produce a cell-depleted sample and b) at least one of a detection reagent and a signal detector for detecting a plurality of cell-free DNA fragments in the cell-depleted sample.  Thus, the specification fails to demonstrate possession of the claimed subject matter.

Claim Rejections - 35 USC § 112- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 51-61, 63 and 65-70 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
The metes and bounds of a device with both a filter configured to remove a cell from a biological fluid sample and a primer are unclear in light of the specification.  The specification only discloses blood filter device separate from recombinase polymerase amplification (RPA) (see Examples 1-3, Figs. 7, 9-10, for example).  The Specification never discloses a device with both blood filter device and from RPA.  In light of this lack of disclosure, and the breadth of the claims directed to generic filter and generic primer, the metes and bounds of a single device with both blood filter device and primer (e.g. for RPA) are unclear.
For purposes of prior art the Office interprets the claims as a single device with both a primer and a filter (which is very broad and generic). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
(A) A person shall be entitled to a patent unless –

(1)the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or

(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 51-61, 63, 65-68 and 70 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by KVAM (US 20160002621).
	As to claims 51, 54 and 60-61, KVAM teaches device with filter with pore size about 0.05 to about 2 microns (filter on LFA with 2.2uM pores; para. 0120) and primers (amplification zone on LFA; Abstract, paras. 0042-45, Fig 11A).  Vertical filter is explained in the specification as “filtration driven by a capillary force” (para. 0075).  This is taught, for example in para. 0145.  Claim 51 is intended to detect a plurality of cell-free DNA fragments in the cell-depleted sample, but this fails to distinguish the claimed device from the prior art.  Regardless, KVAM teaches that one can use cell-free circulating nucleic acids form blood (para. 0035, 0051).
	As to claim 63, KVAM teaches isothermal amplification reagents (paras. 0044, 0077).
	Claims 52-53, 55-59, 66-67 and 70 recite intended uses of the device that fail to distinguish the device itself from the prior art.  Further, claim 51 does not require a nucleic acid on/in the device, rather only the device is intended to be used with nucleic acids.  Thus, these claims are rejected for the same reasons as claim 51.
	As to claim 65, KVAM teaches single housing (LFA device; Fig. 11A, for example).
	As to claim 68, KVAM teaches a “communicating device” as broadly interpreted as communicating or connecting anything in any way (para. 0117).

	Claims 51-61, 63, 65-68 and 70 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by KVAM (US 20150031035), as evidenced by Tang et al, Comparison of paper-based nucleic acid extraction materials for point-of-care testing applications, Cellulose volume 29, pages 2479–2495 (2022).
	As to claims 51, 54 and 60-61, KVAM teaches device (tubes comprising collected Vivid filtration membrane and/or FTA cellulose matrix, and primers; paras. 0005-08, 0061-71, for example) with filter with pore size about 0.05 to about 2 microns (paras. 0031, 0040, 0057, 0071, Figs. 2-3) and primers (amplification zone on LFA; Abstract, paras. 0042-45, Fig 11A).  As to pore size, “The pore sizes of Whatman filter paper #1, FTA card and FTA elute card range from 1 to 3.9 μm, from 0.1 to 0.9 μm and from 21 to 181 μm, respectively” (Tang, pgs. 2486-87).
	Vertical filter is explained in the specification as “filtration driven by a capillary force” (para. 0075).  This is taught, for example at Figures 2-3.  Claim 51 is intended to detect a plurality of cell-free DNA fragments in the cell-depleted sample, but this fails to distinguish the claimed device from the prior art.  Regardless, KVAM teaches that one can use cell-free circulating nucleic acids form blood (Abstract, for example).
	As to claim 63, KVAM teaches isothermal amplification reagents (paras. 0049, 0053).
	Claims 52-53, 55-59, 66-67 and 70 recite intended uses of the device that fail to distinguish the device itself from the prior art.  Further, claim 51 does not require a nucleic acid on/in the device, rather only the device is intended to be used with nucleic acids.  Thus, these claims are rejected for the same reasons as claim 51.
	As to claim 65, KVAM teaches single housing (tube that houses filter and/or matrix with primers, as explained above).
	As to claim 68, KVAM teaches a “communicating device” as broadly interpreted as communicating or connecting anything in any way (para. 0063).

	Claims 51-61, 63 and 65-70 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by CHIEN (US 20050048519).
	As to claims 51, 54 and 60-61, CHIEN teaches device with filter with pore size about 0.05 to about 2 microns (para. 0054) and primers (paras. 0082, Figs. 1, 6-9).  	Vertical filter is explained in the specification as “filtration driven by a capillary force” (para. 0075).  This is taught, for example at paragraph 0054.  Claim 51 is intended to detect a plurality of cell-free DNA fragments in the cell-depleted sample, but this fails to distinguish the claimed device from the prior art.  Regardless, CHIEN teaches that one can use cell-free circulating nucleic acids form blood (para. 0054, for example).
	As to claim 63, CHIEN teaches isothermal amplification reagents (amplification buffers; paras. 0089-90, for example).
	Claims 52-53, 55-59, 66-67 and 70 recite intended uses of the device that fail to distinguish the device itself from the prior art.  Further, claim 51 does not require a nucleic acid on/in the device, rather only the device is intended to be used with nucleic acids.  Thus, these claims are rejected for the same reasons as claim 51.
	As to claim 65, CHIEN teaches single housing (Fig. 1).
	As to claim 69, CHIEN teaches transdermal puncture device 100 (Fig. 1).

	Claims 51-59, 61, 63 and 65-70 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by SYLVESTER (US 20180214878, effective filing 03/13/2015).
	As to claims 51, 54 and 61, SYLVESTER teaches a single blood extraction and amplification device (referred to as a “Lab-in-a-Needle”) with filter (paras. 0051-52, 0093) and primers (paras. 0060, 0087, 0098, 0106, 0123, 0140, claim 39, Figs. 1-4, 6-10).  Vertical filter is explained in the specification as “filtration driven by a capillary force” (para. 0075).  This is taught, for example at paragraphs 0051-52, 0093.  Claim 51 is intended to detect a plurality of cell-free DNA fragments in the cell-depleted sample, but this fails to distinguish the claimed device from the prior art.  
	As to claim 63, SYLVESTER teaches isothermal amplification reagents (paras. 0060, 0087, 0098, 0106, 0123, 0140, claim 39, Figs. 1-4, 6-10).
	Claims 52-53, 55-59, 66-67 and 70 recite intended uses of the device that fail to distinguish the device itself from the prior art.  Further, claim 51 does not require a nucleic acid on/in the device, rather only the device is intended to be used with nucleic acids.  Thus, these claims are rejected for the same reasons as claim 51.
	As to claim 65, SYLVESTER teaches single housing (Abstract, paras. 0085-87, Figs. 1-4, 6-10).
	As to claim 68, SYLVESTER teaches network connection components (Abstract, for example).
	As to claim 69, SYLVESTER teaches transdermal puncture device 410 (Fig. 4, for example).

Claim Rejection - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 69 is rejected under 35 U.S.C. § 103 as being unpatentable over KVAM (US 20150031035), as evidenced by Tang et al, Comparison of paper-based nucleic acid extraction materials for point-of-care testing applications, Cellulose volume 29, pages 2479–2495 (2022), in view of KVAM2 (US 20160029936).
It would have been prima facie obvious to a person of ordinary skill in the art before effective filing to apply familiar blood prick devices to the plasma separation device of KVAM as suggested by KVAM2 with a reasonable expectation of success
KVAM teaches the elements of claims 51-61, 63, 65-68 and 70.
KVAM does not explicitly teach the blood plasma separation device includes a transdermal puncture device.  
	However, the same inventor as KVAM later disclosed a blood prick/transdermal puncture device to adapt to the device of KVAM (Abstract, Figs. 1-7).  This blood prick/transdermal puncture device “minimizes contamination with genomic DNA from a donor” (Abstract).  The blood plasma separation membrane and matrix include the same components as in KVAM for the same cfDNA isolation purpose (paras. 0038-39).
	Thus, it would have been prima facie obvious to a person of ordinary skill in the art before effective filing to apply familiar blood prick/transdermal puncture device of KVAM2 to the blood plasma device of KVAM in order to increase blood extraction efficiency, and reduce contamination with a reasonable expectation of success.  
	
Prior Art
The following prior art is pertinent to blood prick/transdermal puncture devices with filters: US 2019/0216380; US 2010/0324449; US 2017/0067803; US 20180242896.
The following prior art is pertinent to Y chromosome detection in cell-free NA samples: US 8,709,726.


Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AARON A PRIEST/Primary Examiner, Art Unit 1637